Opinion filed April 2, 2015




                                               In The

            Eleventh Court of Appeals
                                           __________

                                     No. 11-15-00068-CR
                                         __________

                          IN RE RODNEY EARL MILLER


                                       Original Proceeding


                          MEMORANDUM OPINION
        Relator, Rodney Earl Miller, has filed a pro se petition in this court that
relates to an application for writ of habeas corpus filed in the trial court pursuant to
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014). In the petition filed in
this court, Relator requests that this court require the trial court to file facts and
conclusions of law and to transmit his Article 11.07 application, along with the
facts and conclusions of law, to this court.1 We dismiss Relator’s petition for want
of jurisdiction.
        According to his petition, Relator has already filed an Article 11.07
application in the trial court. Because Relator has an Article 11.07 application

        1
          We note that Relator failed to attach any documentation to his petition in this court and, thus,
failed to comply with the Rules of Appellate Procedure. See TEX. R. APP. P. 52.
pending, we have no jurisdiction to grant the relief that he requests in the petition
filed in our court. See Padieu v. Court of Appeals of Texas, Fifth Dist., 392
S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that the Texas Court of
Criminal Appeals has exclusive jurisdiction when an Article 11.07 application is
pending). We have no authority to issue writs of mandamus in criminal law
matters pertaining to proceedings under Article 11.07. In re McAfee, 53 S.W.3d
715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
      Relator’s petition is dismissed for want of jurisdiction.


                                                           PER CURIAM


April 2, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2